Title: To Thomas Jefferson from David Gelston, 8 May 1805
From: Gelston, David
To: Jefferson, Thomas


                  
                     Sir,
                     New York May 8th. 1805
                  
                  I have this day received your letters of the 4th and 5th instant, and have handed the enclosures to Capt. Shaw—
                  I have the honor to be, with great respect, Sir, your obedient servant
                  
                     David Gelston 
                     
                  
               